EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aden Draper and McKenzie Chen on 8/5/2021.
The application has been amended as follows: 
Claims 15-20 and 22 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The closest prior arts are Urry, US 5962163, and Durkot, US 20070248879, as cited on the record.  Urry is relied on to teach an anode having an anode formulation having additional additive, but does not disclose the anode mix comprise a first surfactant and the second surfactant as claimed.  While Durkot is relied on to teach modifying the anode mix of Urry to add ionic and nonionic surfactant, Urry does not specifically disclose that the first anode formulation comprises a higher concentration of a first surfactant compared to the second anode formulation and the second anode formulation comprises a higher concentration of a second surfactant compared to the first anode formulation, wherein the first surfactant is a nonionic surfactant and the second surfactant is an anionic surfactant.  Thus, the closest prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  For the reasons above, claims 1, 3-7, and 21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-7, and 21 are allowable. Claims 8-10, 12, and 14, previously withdrawn from consideration as a result of a restriction requirement, comprise all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (electrical cell or an anode) and II (a method of forming an electrochemical cell), as set forth in the Office action mailed on 5/18/2020, is hereby withdrawn and claims 8-10, 12, and 14, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/               Primary Examiner, Art Unit 1723